Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 16, 2019

                                        No. 04-19-00547-CV

                           IN THE INTEREST OF N.L.P., CHILDREN,


                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-00010
                             Honorable Susan D. Reed, Judge Presiding


                                           ORDER
       This is an accelerated appeal of an order terminating parental rights which must be
disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R. JUD.
ADMIN. 6.2. The clerk’s record and reporter’s record for the appeal were due to be filed August
8, 2019.

        On August 14, 2019, the trial court clerk filed a notification of late record stating the
clerk’s record has not been filed because appellants have failed to pay or make arrangements to
pay the clerk’s fee for preparing the record and appellants are not entitled to appeal without
paying the fee. It is therefore ORDERED that appellants provide written proof to this court
within ten (10) days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellants are entitled to appeal
without paying the clerk’s fee.1 If appellants fail to respond within the time provided, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice




1
    We note the deadline for the payment of the filing fee for the appeal is August 23, 2019.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court